DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding independent claims 1 and 17, Applicant has amended the claims to include “a shroud” recitation but it is unclear what the structural relationship of this “shroud” is to the “housing” in the claimed “product use and behavior instrument”. Specifically, the newly-added shroud recitation is not physically associated with any structural aspect of the claimed instrument and, as such, renders the metes and bounds of the claims unclear. Clarification and/or appropriate amendment is requested.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Likness (Us. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. App. 2004/0177674).
Regarding independent claim 1, and dependent claim 3, Likness teaches a portable topography apparatus for providing smoking topographical information (i.e., measurements that assess smoking/puffing behavior of a user)(see abstract)(corresponding to the claimed “[a] product use and behavior instrument”).
As clearly observed from Fig. 10, the apparatus comprises a “housing defining a compartment therein”, having at least one “housing wall”, a 
The apparatus further includes a central processing unit (CPU)(65) which processes information received from a pressure sensor (45) (read: sensor circuit) that senses the pressure caused by the subject (25) puffing a smoking material (33). The sensor (45) outputs an analog signal to an amplifier (50) which is received by a signal conditioner (55) and transmits a filtered signal to converter (60) which converts the signal to digital data representing the sensed pressure caused by the subject (25). The CPU receives this digital data and determines the flow rate of smoke into the subject (25) and stores the digital data in a flash memory (80)(read: local memory). This data is transferred to a workstation via means for interfacing 
	Likness fails to disclose the specifics of the structural arrangement of its apparatus’ “housing” configuration and, as such, does not disclose a “flow orifice facilitating air flow from the combustible smoking article holder” to the “hollow flow member”, or a “shroud”; however, the fact that Likness is silent to the specifics of its apparatus housing’s physical structure suggests/infers that this is not of particular import to the crux of the novelty of the invention. Further, the Read et al reference, considered analogous art in the field of smoking product behavior measurement devices discloses a cigarette monitoring device which comprises a cigarette mounting assembly (1) comprises a housing (3), at one end of which is a secured hollow sleeve (4)(read: combustible smoking article holder) and at the within the housing (3) which the processing module (20)(read: controller) is affixed to. Hence, said hollow interior (read: flow orifice) channels (read: facilitates) air flow through the processing module (20) and, hence, delivers said air flow from the hollow sleeve (4)(read: combustible smoking article holder) to the mouthpiece (7). Also, while not explicitly stated, one having ordinary skill in the art would understand that the mouthpiece holder (5) would be provided with an interior “surface” upon which the mouthpiece (7) rests while being circumscribed by the surrounding cylindrical “wall” (shown in Fig. 10) - which extends axially away from the end of the compartment and the surface) for securing the mouthpiece (7) therein (and also configured to receive “loose combustible 
	Regarding claim 2, Likness depicts, in Figure 10, what could be construed as a “handle”, on the top of the apparatus, extending from the “housing wall” (corresponding to the claimed “further comprising a handle, 
	Regarding claims 4 and 20, Read et al discloses that its monitoring apparatus (1) may have a light emitter/transmitter (11) and, opposed to the transmitter (11), a light receiver (12) which provides a means of determining the instantaneous density values of the smoke (see para. [0041]). Hence, it would have been obvious to one having ordinary skill in the art for the modified Likness apparatus (30) to include this feature in order to be able to determine the concentration of particulate phase components, which enables delivery values of “tar” on a per puff basis, which can be an invaluable smoking characteristic (corresponding to the claimed “wherein the controller further comprises a light emitting diode and detector, the light emitting diode disposed on a first side of the flow orifice and the detector disposed on a second side of the flow orifice, the detector configured to capture light from the light emitting diode such that the light captured is associated with a density of aerosol flowing through the flow orifice.”)   
	 Regarding claims 5-6, Likness discloses that its portable smoking topography unit computes puff data and time data, including puff duration and total smoking material time (see para. [0031])(corresponding to the 
	Regarding claims 7 and 8, Likness discloses that its portable smoking topography unit may further determine the environmental temperature, i.e. the temperature within the unit as detected by the temperature sensor (78)(see para. [0031],[0048])(corresponding to the “wherein the activity component comprises at least one of orientation, temperature of air flow, air flow pressure, and wherein the time component comprises at least one of activity time, activity duration, and activity period” recitation of claim 7; and the “wherein the sensor circuit is configured to begin capturing the at least one use data characteristic of the smoking action upon detection of a change in ambient temperature within the product use and behavior instrument” recitation of claim 8).
	Regarding clam 10, the Likness smoking topography measurement device (30) may also include buttons (84) for user interaction (see para. [0029]) (corresponding to the clamed “wherein the controller further 
	Regarding claim 11, Likness suggests that one of the most beneficial aspects of its improved smoking topography measurement device (30) is that it will help identify factors that change smoking behavior which would motivate one of ordinary skill in the art to design its apparatus to collect various types of identifying information  (i.e., identifiers)(corresponding to the claimed “wherein the at least one use data characteristic of the smoking action includes an identifier, the identifier including at least one of a clinical data type, a non-clinical data type, and user identifier”).
 	Regarding claim 12, as stated above, smoker data collected by the modified Likness apparatus (30) is wirelessly transferred to a workstation via means for interfacing (read: communication interface) with said workstation. The software accessing data from the apparatus (30) may be stored on any storage medium, i.e. flash memory (80) which can be accessed by the workstation (see para. [0030])(corresponding to the claimed “wherein the local memory is structured to store the buffered at least one data characteristic of the smoking action, and wherein the communication interface is structured to communicate the at least one use 
	Regarding claim 13, a battery (not shown) is provided to power the portable smoking topography measurement unit (30)(see para. [0029])(corresponding to the claimed “further comprising a power source configured to provide power to the controller”).
	Regarding claim 14, Likness discloses that a smoking material insertion/removal sensor, mounted to the smoking material holder (40) senses the presence or absence of a smoking material (33)(see para. [0029])(corresponding to the claimed “further comprising a pressure sensor operably connected to the controller, the pressure sensor configured to measure at least one of a flow of air through the compartment of the housing and insertion state of the combustible smoking article holder”). 
Regarding independent claim 17, and dependent claim 19, Likness teaches a portable topography apparatus for providing smoking topographical information (i.e., measurements that assess smoking/puffing behavior of a user)(see abstract)(corresponding to the claimed “[a] product use and behavior instrument”). 

As clearly seen from Fig. 10, the apparatus further comprises a “housing defining a compartment therein”, having at least one “housing wall”, a portion of said “housing” including a “first housing end” which defines a “combustible smoking article holder” and a “second housing end” which defines a “hollow flow member extending in a direction axially away from the first housing end” (corresponding to the claimed “a housing comprising a first housing end, a second housing end, and a housing wall, the housing defining a compartment therein, the first housing end defining a combustible smoking article holder configured to receive a combustible smoking article, the second housing end comprising a hollow flow member extending form the second housing end in a direction axially away from the first housing end”). 
The apparatus further includes a central processing unit (CPU)(65) which processes information received from a pressure sensor (45) (read: sensor circuit) that senses the pressure caused by the subject (25) puffing 
	Likness fails to disclose the specifics of the structural arrangement of its apparatus’ “housing” configuration and, as such, does not disclose a “flow orifice facilitating air flow form the combustible smoking article holder” to the “hollow flow member”, or a “shroud”; however, the fact that Likness is within the housing (3) which the processing module (20)(read: controller) is affixed to. Hence, said hollow interior (read: flow orifice) channels (read: facilitates) air flow through the processing module (20) and, hence, delivers said air flow from the hollow sleeve (4)(read: combustible configured to receive “loose combustible smoking material” if such were located in the “mouthpiece”). In view of the foregoing, it would have been obvious to one having ordinary skill in the art to have substituted this housing structure, in place of that which is vaguely described in Likness, to serve as its apparatus for measuring smoking topography as such structural arrangement of controller elements because of its efficient wireless construction which is known as seen in Read et al (see para. [0002]) (corresponding to the claimed “a shroud comprising a shroud surface and a shroud wall, the shroud wall extending axially away from the second housing end and the shroud surface, the shroud configured to receive a loose combustible smoking material…a controller positioned within the compartment of the housing and defining a flow orifice extending through the controller, the flow orifice facilitating air flow from the combustible smoking article holder to the hollow flow member”; and the 
Regarding claim 18, Likness depicts, in Figure 10, what could be construed as a “handle”, on the top of the apparatus, extending from the “housing wall” (corresponding to the claimed “further comprising a handle, the handle extending from the housing wall in a direction away from the compartment”).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Likness (Us. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. App. 2004/0177674), further in view of Blackley (US. Pat. No. 9,933,790).
Regarding claims 9, the modified Likness apparatus is silent regarding a fingerprint sensor; however, Blackley teaches a comparable device to collect, analyze, and share smoking data comprising a display to enable a user to control and and/or all functionality of the exemplary vapor device, where the vapor device can comprise a biometric interface comprising a fingerprint scanner to only allow the device to be operated if the authorized user is detected (see col. 23, line 55 – col. 24, line 10). Hence, it would have been obvious to one having ordinary skill in the art to 
Regarding claim 15, the modified Likness device is silent regarding whether its battery is a “solid state” battery; however, Blackley teaches the claimed “solid state” (rechargeable) battery type used in its device (see col. 6, lines 13-46).  Hence, it would have been obvious to one having ordinary skill in the art to have used a sold-state, rechargeable battery as shown in Blackley since it is known and for the convenience of the user, i.e. not having to replace the battery (corresponding to the claimed “further providing a solid state battery configured to provide power to the controller and receive power from a power source to recharge the solid state battery”). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Likness (Us. Pat. App. Pub. 2004/0031497) in view of Read et al (US. Pat. .
Regarding claim 16, the modified Likness apparatus fails to teach that its controller comprises a location sensor circuit for structured to provide information regarding positioning and orientation during the smoking action; however, Davidson teaches a comparable apparatus for recording, calculating, and moderating the amount of a medicinal aerosol consumer wherein one of the sensors may comprise a location sensor circuit structured to provide information regarding positioning and orientation during smoking (see sol. 3, line 46 - col. 4, line 5). It would have been obvious to one having ordinary skill in the art to have incorporated such a location sensor circuit for the purpose of recording and monitoring user activity as an indication of the user’s smoking habits (col. 95, line 44-47)(corresponding to the claimed “wherein the controller further comprises a location sensor circuit, the location sensor circuit structured to provide information regarding positioning and orientation during the smoking action”).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented 
Allowable Subject Matter
A thorough review of the claims and the instant written disclosure reveals the presence of allowable subject matter (see instant para. [0021] of the published application). As stated above, Applicant did not specifically define the structural arrangement/relationship of the newly recited “shroud” limitation to the “housing” of the instant “product use and behavior instrument”, in independent claims 1 and 17. However, a more specific and defined correlation of the “shroud” structure with the existing “first housing end” recitation, would patentably define the instant claims over the applied prior art as follows (Note: independent claim 17 should be similarly recited):
1. (PROPOSED) A product use and behavior instrument comprising:
a housing comprising a first housing end, a second housing end, and a housing wall, the housing defining a compartment therein, 
the first housing end defining a combustible smoking article holder configured to receive a combustible smoking article, and further defining a recessed portion including a shroud comprising a shroud surface and a shroud wall, the shroud wall extending axially away from the second housing end and the shroud surface, the shroud configured to receive a loose combustible smoking material,
the second housing end comprising a hollow flow member extending from the second housing end in a direction axially away from the first housing end;

a controller positioned within the compartment of the housing and defining a flow orifice extending through the controller, the flow orifice facilitating air flow from the combustible smoking article holder to the hollow flow member, the controller comprising:
a sensor circuit structured to collect at least one use data characteristic of a smoking action, wherein the smoking action is associated with the use of the combustible smoking article;
local memory structured to buffer the at least one use data characteristic of the smoking action; and
a communication interface structured to communicate the at least one use data characteristic of the smoking action to a remote computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747